DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
input devices configured to allow…to record
Claims 4 – 6, 9, 11, 12:
computing system…configured to record
Claim 7:
computing system…configured to manage
Claim 8:
computing system…configured to enable payment
Claim 10:
computing system…configured to evidence
Claim 12:
computing system…configured to calculate.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Support can be found in Fig. 7 and accompanying paragraphs 26 – 32.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 – 6, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations 
Claims 4 – 6, 9, 11:
computing system…configured to record
Claim 12:
computing system…configured to calculate
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although Fig. 7 and paragraphs 26 – 32 disclose the structural elements that comprise the claimed system, with regards to claims 4 – 6, 9, 11, and 12, the claims and specification are unclear as to whether the recording is being performed by the shared database that is storing the blockchain or by the input devices and if it is being performed by the input devices, it is unclear which of the plurality of input devices are storing the information recited in claims 4 – 6, 9, and 11; while it is unclear which of the plurality of input devices are performing the calculating of claim 12.  Since claim 1 has been recited to comprise the database and a plurality of input devices, it becomes unclear as to which of these plurality of elements are responsible for recording each separate piece of information and which of the plurality of elements is responsible for performing the calculation.  In other words, the functions have not been clearly linked with the corresponding structure and, therefore, one would be unable to determine infringement.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
storing information.
The invention is directed towards the abstract idea of storing information, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., allowing a plurality of humans to write down information with regards to a real estate transaction.
The limitations of:
storing information, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain.  That is, other than reciting a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain in the context of this claim encompasses a user being allowed to write down information and having it stored at a central location.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. writing down information regarding a real estate transaction. The generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain in the steps are recited at a high-level of generality (i.e., as a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain.  Although the claimed invention recites blockchain, the Examiner asserts that this has been recited at a high level of generality and simply being used to store information and not directed towards the improvement of blockchain technology.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic database, generic input devices (which the specification has defined to be generic computers/computing devices), and generic blockchain to perform the steps of:
storing information, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2, 3 are directed towards the recitation of generic technology and applying it to the abstract idea.
Claim 4 is directed towards describing the information that is to be stored in the generic recitation and application of blockchain.
Claims 5, 6, 9, 10, 11, and 13 are directed towards describing the information that is to be stored.
Claims 7 and 8 is directed to describing human activities and generically reciting that the system is managing users by recording user provided information.
Claim 12 is directed towards performing a mathematical operation.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for storing information.  Accordingly, the claims are not patent eligible.
Claim Objections
Claim 10 is objected to because of the following informalities:  It seems that there is a term missing in the phrase, “configured to evidence of vendor payment”  The limitation reads awkwardly.  Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  the acronym “ARV” should be written in its complete form before introducing it as an acronym.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan et al. (US PGPub 2017/0046799 A1).
In regards to claim 1, Chan discloses a computing system configured to enable real estate purchase, renovation and sale transactions via a blockchain, the system comprising: 
a shared database configured to store said blockchain (Fig. 1; ¶ 19, 21, 25, 55, 99, 160 wherein a plurality of entities associated with the renovation or construction of real estate have access to a blockchain system); 
input devices configured to allow renovators, lenders, vendors and inspectors to record aspects of the purchase, renovation and sale of the real estate in the blockchain (¶ 19, 21, 25, 55, 99, 160 wherein the plurality of entities access the blockchain through their respective devices and where the entities include renovators who are requesting funding for the renovation, lenders who are disbursing the funds for the renovation, retailers, and inspectors).  
In regards to claim 2, Chan discloses the computing system of claim 1, wherein said shared database is accessible via the Internet (Fig. 1; ¶ 61 wherein communication and access to the blockchain is via the Internet).  
In regards to claim 3, Chan discloses the computing system of claim 1, wherein said input devices access the blockchain via the Internet (Fig. 1; ¶ 61 wherein communication and access to the blockchain is via the Internet).  
In regards to claim 5, Chan discloses the computing system of claim 1, further configured to record in the blockchain a draw schedule for funds disbursement as milestones are achieved, funds transfers based on achievement of milestones, record transfers directly from the lender to the vendor, payments made by the borrower, or loan payoff (¶ 4, 55, 72, 74, 82 wherein the blockchain is used to store a construction schedule and associated terms to manage the disbursement of funds as construction phases, i.e. milestones, are completed).  
In regards to claim 10, Chan discloses the computing system of claim 1 further configured to evidence of vendor payment for improvements (¶ 75, 105, 114, 121, 160, 161 wherein the blockchain is used to record events, such as payments, transfer/disbursement of funds, and the like, for a construction project at a time of purchase with a retailer).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPub 2017/0046799 A1) in view of Meadows et al. (US PGPub 2009/0171822 A1)
In regards to claim 4, Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although Chan discloses that lenders utilize the system to verify that construction milestones are being completed in order to allow for the disbursement of funds (see ¶ 4, 55, 41, 149), which one of ordinary skill in the art would have found this to be equivalent to underwriting, Chan does not explicitly recite underwriting.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1, further configured to record in the blockchain the underwriting of a loan for acquisition of real property and planned improvements.
However, Meadows, which is also directed towards tracking and managing the renovation of real estate properties and its funding, teaches that it is old and well-known in the art for lenders to be underwriters for loans that are intended to be used for the renovation of property.  One of ordinary skill in the art of home renovations and financing would have found in light of the teachings of Chan and Meadows that a renovator requires funding from a lender in order to perform and complete a renovation project, but would have found that in view of the teachings of Meadows that in order for the funding to be provided a lender serves as an underwriter for a loan for acquisition of a real estate property and its planned improvement as this would allow the renovator to be able to seek out and be provided with the necessary funding for their renovation.
(For support see: Fig. 2; ¶ 47, 55, 57, 61)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the underwriting of a loan for acquisition of real property and planned improvements, as taught by Meadows, in the renovation funding and management system of Chan as this would allow the renovator to be able to seek out and be provided with the necessary funding for their renovation while also allowing an investor to receive the opportunity to invest in high yield mortgage backed securities. 
In regards to claim 6, Chan discloses the computing system of claim 1, further configured to record in the blockchain proof of delivery of material, labor, or other services that improve a property and to record payments for delivery of material, labor, or other services, wherein said proof may include digital scans or […] delivery documentation, digital recording of acceptance of delivery, or […] documentation with embedded location information (¶ 4, 55, 72, 74, 82 wherein the blockchain is used to store a construction schedule and associated terms to manage the disbursement of funds as construction phases, i.e. milestones, are completed).  
Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although Chan discloses that lenders utilize the system to verify that construction milestones are being completed in order to allow for the disbursement of funds (see ¶ 4, 55, 41, 149), Chan does not explicitly disclose whether evidence can be provided in the form of photo and video.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1, further configured to record in the blockchain proof of delivery of material, labor, or other services that improve a property and to record payments for delivery of material, labor, or other services, wherein said proof may include digital scans or photos of delivery documentation, digital recording of acceptance of delivery, or photo or video documentation with embedded location information
However, Meadows, which is also directed towards tracking and managing the renovation of real estate properties and its funding, teaches that it is not only old and well-known in the art to provide evidence of completed milestones in order to allow for disbursement of funds, but that such evidence can be provided in the form of photo and video.  One of ordinary skill in the art of home renovations and financing would have that providing tangible evidence of completed work, such as photo and video, rather than simply taking the word of a user that the work has been completed decreases the likelihood of fraud and provides the necessary and convincing evidence that work has, indeed, been completed, thereby allowing for the disbursement of funds.
(For support see: ¶ 62, 63, 64)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the underwriting of a loan for acquisition of real property and planned improvements, as taught by Meadows, in the renovation funding and management system of Chan as this would allow the renovator to be able to seek out and be provided with the necessary funding for their renovation while also allowing an investor to receive the opportunity to invest in high yield mortgage backed securities. 
In regards to claim 9, Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although Chan discloses that lenders utilize the system to verify that construction milestones are being completed in order to allow for the disbursement of funds (see ¶ 4, 55, 41, 149), Chan does not explicitly disclose whether evidence can be provided in the form of photo and video.
To be more specific, Chan fails to explicitly disclose: 
discloses the computing system of claim 1 further configured to record evidence of improvements on a property, including photo and video documentation of in progress and completed work.  
However, Meadows, which is also directed towards tracking and managing the renovation of real estate properties and its funding, teaches that it is not only old and well-known in the art to provide evidence of completed milestones in order to allow for disbursement of funds, but that such evidence can be provided in the form of photo and video.  One of ordinary skill in the art of home renovations and financing would have that providing tangible evidence of completed work, such as photo and video, rather than simply taking the word of a user that the work has been completed decreases the likelihood of fraud and provides the necessary and convincing evidence that work has, indeed, been completed, thereby allowing for the disbursement of funds.
(For support see: ¶ 62, 63, 64)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the underwriting of a loan for acquisition of real property and planned improvements, as taught by Meadows, in the renovation funding and management system of Chan as this would allow the renovator to be able to seek out and be provided with the necessary funding for their renovation while also allowing an investor to receive the opportunity to invest in high yield mortgage backed securities. 

______________________________________________________________________

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPub 2017/0046799 A1) in view of Aveneet Narang (Should You Be Outsourcing Document Review?).
In regards to claim 7, Chan discloses the computing system of claim 1, further configured to manage a network of verifiers who review documentation related to delivery of material, labor, or other services that improve a property and to record results for use in authorizing payment and to maintains information about verifiers, including performance reviews, for use in manual or automated routing of requests for verification (¶ 21, 22, 23, 27, 47, 56, 79, 92, 104, 166, wherein the system tracks the progress and completion of stages in a construction project and, for example, a financial institution or inspector (who are authorized, i.e. verified, to access and add information to the blockchain) can verify the documentation related to services that improve the property, e.g., construction, and wherein the verification is recorded in the blockchain to serve as a trigger to allow for the disbursement of funds).  
Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although Chan discloses the use of verifiers to review documents, Chan fails to explicitly disclose all types verifiers, network of verifiers, taking into consideration performance reviews, or outsourcing document review.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1, further configured to manage a network of verifiers who review documentation related to delivery of material, labor, or other services that improve a property and to record results for use in authorizing payment and to maintains information about verifiers, including performance reviews, for use in manual or automated routing of requests for verification.
However, Narang discloses that it is old and well-known in the art to outsource document review due to the costs associated with reviewing documentation and the widespread increase of e-mail, social networking, and the number of increasing documents.  As a result, Narang teaches that it is well-known in the art to have a network of legal outsourcing companies to review work and that as part of deciding who to outsource to one must consider their performance and the expense to outsource the work.  Narang teaches that outsourcing is an efficient means to control the expenditure of reviewing as well as coding a substantial amount of documents.
(For support see Pages 1, 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the document review and verification system and method pertaining to loans, remodeling projects, and fund disbursement of Chan with the ability to outsource verifiers to review documentation and to select a verifier based on their performance and cost, as taught by Narang, as outsourcing is an efficient means to control the expenditure of reviewing as well as coding a substantial amount of documents.
In regards to claim 8, Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although Chan discloses the use of verifiers to review documents and fund disbursement and tracking, Chan fails to explicitly disclose that verifiers are paid.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1 further configured to enable payment of verifiers.  
However, Narang discloses that it is old and well-known in the art to outsource document review due to the costs associated with reviewing documentation and the widespread increase of e-mail, social networking, and the number of increasing documents.  As a result, Narang teaches that it is well-known in the art to have a network of legal outsourcing companies to review work and that as part of deciding who to outsource to one must consider their performance and the expense to outsource the work.  Narang teaches that outsourcing is an efficient means to control the expenditure of reviewing as well as coding a substantial amount of documents.
(For support see Pages 1, 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the document review and verification system and method pertaining to loans, remodeling projects, and fund disbursement of Chan with the ability to outsource verifiers to review documentation and to select a verifier based on their performance and cost, as taught by Narang, as outsourcing is an efficient means to control the expenditure of reviewing as well as coding a substantial amount of documents.

______________________________________________________________________

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPub 2017/0046799 A1) in view of Santarone et al. (US PGPub 2019/0205486 A1).
In regards to claim 11, Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although the funding of real estate remodeling projects, such as repair, Chan fails to explicitly disclose all types of information that can be tracked and stored when repairing a home.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1 further configured to record in the blockchain warranties for material, labor, or other services that improve a property.  
However, Santarone, which is also directed towards home improvement, teaches that it is old and well-known in the art to track and store warranty information associated with a repair.  Santarone teaches that storing information electronically eliminates the need to store and track hard copies, which can result in more easily losing such valuable information.  Santarone further teaches that storing this information allows for the ability to advise owners of upcoming needs and/or repairs, as well as allowing maintenance companies to consolidate information for volume discounts on parts or maintenance items while minimizing needless service calls for warranty issues by demonstrating that care has been taken to maintain a structure.
(For support see: ¶ 167, 269, 270, 273, 403)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the document management system and method for real estate renovation of Chan to include warranty information, as taught by Santarone, as this allows for the ability to advise owners of upcoming needs and/or repairs, as well as allowing maintenance companies to consolidate information for volume discounts on parts or maintenance items while minimizing needless service calls for warranty issues by demonstrating that care has been taken to maintain a structure.

______________________________________________________________________

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPub 2017/0046799 A1) in view of Agassi et al. (US PGPub 2019/0325513 A1).
In regards to claim 12, Chan discloses a system and method of storing information related to the renovation of real estate property in a blockchain to allow various users to view and verify information associated with the renovation.  Although the funding of real estate remodeling projects, Chan fails to explicitly disclose whether it is well-known to calculate the value of the real estate after remodeling.
To be more specific, Chan fails to explicitly disclose: 
the computing system of claim 1 further configured to calculate value of property prior to improvement and calculate an ARV based on factors including scope of work and comparable sales.
However, Agassi, which is also directed towards the remodeling of real estate property, further teaches that it is old and well-known in the art to calculate the value of a real estate property before and after remodeling, which includes factors including scope of work and comparable sales.  Agassi teaches that the purpose of calculating an ARV is to determine the effect that improvements have made to the previous value of the home before remodeling, which one of ordinary skill in the art of real estate would find valuable in order to determine the value of a home if the home is planning to be sold and ensure that it is comparable to other homes having similar characteristics, as well as optimizing the value of the home.
(¶ 19, 32, 33, 34, 35, 37, 42, 47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate remodeling tracking system and method of Chan with the ability to calculate the real estate’s ARV after the completion of construction projects, as taught by Agassi, as this would allow for the determination of the effect that improvements have made to the previous value of the home before remodeling, which one of ordinary skill in the art of real estate would find valuable in order to determine the value of a home if the home is planning to be sold and ensure that it is comparable to other homes having similar characteristics, as well as optimizing the value of the home.
In regards to claim 13, the combination of Chan and Agassi discloses the computing system of claim 12 further configured to record said ARV and factors results along with data used for calculation in the blockchain (Chan – ¶ 4, 6, 27, 41, 47, 92 wherein construction events and other associated information is stored in the blockchain; Agassi – ¶ 19, 32, 33, 34, 35, 37, 42, 47 regarding ARV and factors used to calculate the ARV).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Webster et al. (US PGPub 2020/0127843 A1) – which is directed towards storing information in a blockchain for real estate remodels
Weber (US PGPub 2014/0343970 A1); Gofman et al. (US PGPub 2009/0083197 A1);
 – which is directed towards the management of real estate renovation, such as loans, remodeling tracking, and the like
Anonymous (Independent Loan Review – An Essential Tool to Identify Risk) – which is directed to outsourcing document reviewing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/28/2022